DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 13-20 in the reply filed on February 24th, 2021 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent No. 6,344,071 to Smith et al. as evidenced by Nitrogen Dioxide Trends.
Regarding claim 13:  Smith teaches a method from removing gaseous components from a gas stream comprising contacting a gas stream with an adsorbent composition (filter media Smith 1:5-10).  The composition comprises:
 a first sorbent, intrinsically possessing “a first surface” as claimed (the surface of the filter media particles has been interpreted; Smith 5:5-23);
 about 0.1 to 15 wt% copper (Smith 6:10-15), which teaches the claimed range of 2-12% with sufficient specificity; 
about 0.1 to 10 wt% Mo (Smith 6:1-10), which teaches the claimed range of 1-5 wt% with sufficient specificity; 
about 2.5-4.5% sulfate (Smith 6:50), which teaches the claimed range of 3-6 wt% with specificity; 
and 0.5-15 wt% of an amine (triethylenediamine/TEDA is most preferred; Smith 8:1-25), which meets the claimed range of 5-20 wt% with sufficient specificity.  Smith Figure 3 shows embodiments where the surface of the substrate particles (“first surface”) are impregnated with both the transition metals and the amine, which meets the claimed limitation of having a first sorbent with a deposition of the claimed ingredients.
Smith does not state “for removing NO2 from a gas stream” and whether the gas stream contains NO2.  However, NO2 is an atmospheric gas; there is necessarily some trace NO2 present in the stream of Smith; see Nitrogen Dioxide Trends which shows NO2 comprising about 50-75 ppb of atmospheric gas in 2019.  It is submitted that since Smith treats a gas stream with an absorbent having the claimed composition, and since the claim language does not require any particular amount of NO2 to be removed, that at least some NO2 removal is Smith, thereby meeting the present claim language.  An inherent feature need not be recognized at the time of the invention (MPEP § 2112 II).
Regarding claim 14:  Smith teaches 1-20 wt% zinc (Smith 6:15-20) which teaches the claimed amount with sufficient specificity.
Regarding claims 16-18:  Smith teaches and 0.5-15 wt% of an amine (triethylenediamine/TEDA is most preferred; Smith 8:1-25), which teaches the claimed range with sufficient specificity.
Regarding claims 19:  Smith teaches other components such as 1-20% zinc for the removal of ammonia (Smith 6:15-20) which meets the claimed range with specificity.
Regarding claim 20:  Smith teaches the composition inside a filter (Smith e.g. 8:25-45).  Smith teaches applications such as military applications (Smith 2:63-3:25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,344,071 to Smith et al. in view of US 2012/0121471 to Nassivera et al.
This rejection is an alternative to the 35 U.S.C. § 102(a)(1) rejection above to show that although Smith does not explicitly recite the property of NO2 removal, substantially similar compositions are known to remove NO2.
Regarding claim 13:  Smith teaches a method from removing gaseous components from a gas stream comprising contacting a gas stream with an adsorbent composition (filter media used to remove contaminants from air or other gases; Smith 1:5-10).  The composition comprises:
 a first sorbent, intrinsically possessing “a first surface” as claimed (the surface of the filter media particles has been interpreted; Smith 5:5-23);
 about 0.1 to 15 wt% copper (Smith 6:10-15), which teaches the claimed range of 2-12% with sufficient specificity; 
about 0.1 to 10 wt% Mo (Smith 6:1-10), which teaches the claimed range of 1-5 wt% with sufficient specificity; 
about 2.5-4.5% sulfate (Smith 6:50), which teaches the claimed range of 3-6 wt% with specificity; 
and 0.5-15 wt% of an amine (triethylenediamine/TEDA is most preferred; Smith 8:1-25), which meets the claimed range of 5-20 wt% with sufficient specificity.  Smith Figure 3 shows embodiments where the surface of the substrate particles (“first surface”) are impregnated with both the transition metals and the amine, which meets the claimed limitation of having a first sorbent with a deposition of the claimed ingredients.
Smith does not explicitly state “for removing NO2 from a gas stream” and whether the gas stream contains NO2.  Nassivera teaches processes of gas stream purification including the Nassivera Abstract).  Smith and Nassivera are analogous art in that they are concerned with the same field of endeavor, namely removal of toxic gases by filtration with sorbents doped with metals.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add an oxidant to the composition of Smith (Nassivera ¶ [0036]) to provide extra nitrogen dioxide removal capabilities.  The motivation in doing so would have been to remove a nitrogen dioxide which is a known noxious gas (Nassivera ¶ [0001]-[0002]).
Regarding claim 14:  Smith teaches 1-20 wt% zinc (Smith 6:15-20) which teaches the claimed amount with sufficient specificity.
Regarding claims 16-18:  Smith teaches and 0.5-15 wt% of an amine (triethylenediamine/TEDA is most preferred; Smith 8:1-25), which teaches the claimed range with sufficient specificity.
Regarding claims 19:  Smith teaches other components such as 1-20% zinc for the removal of ammonia (Smith 6:15-20) which meets the claimed range with specificity.
Regarding claim 20:  Smith teaches the composition inside a filter (Smith e.g. 8:25-45).  Smith teaches applications such as military applications (Smith 2:63-3:25).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith; or Smith in view of Nassivera, as applied to claim 13 above, further in view of U.S. Patent No. 4,801,311 to Tolles.
Regarding claim 15:  Smith teaches silver (Ag; 5:50-55).  Smith does not recite the amount.  Tolles teaches that 0.03 to 0.1% by weight silver is known to remove hydrogen Tolles 2:46-59).  Smith and Tolles are analogous art in that they are concerned with the same field of endeavor, namely activated carbon adsorbents impregnated with metals.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add the claimed amount of silver to Smith with the motivation of scavenging HCN and/or cyanogen chloride.  Smith would find this obvious because Smith recognizes that these two gasses are desirable targets for removal (Smith 6:1-10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,279,333. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 13:  USPN ‘333 (claim 18) recites the claimed method for removing NO2 from a gas stream.  US ‘333 is a species of the claimed invention in that it requires an additional silver component and slightly different ratios of components.  A species is anticipatory of a genus, but the claim language is not identical negating a statutory double patenting rejection.
Regarding claim 14:  US ‘333 recites the claimed zinc content (US ‘333 claim 19).
Regarding claim 15:  US ‘333 recites the claimed silver content (US ‘333 claim 18).
Regarding claims 16-18:  US ‘333 recites the claimed triethylenediamine content (US ‘333 claim 18).
Regarding claim 19:  US ‘333 recites a second sorbent for removal of ammonia (claim 21).
Regarding claim 20:  US ‘333 recites the claimed applications/assemblies (claim 24).

Art made of record
	US 2017/0173372 and USPN 10,625,104 teach similar impregnated filter materials capable of removing NO2.  The foreign priority of ‘372 to 11/30/2015 does not antedate the parent (14/992,554) of the instant application’s priority date of 01/09/2015.
	US 2016/0236169 and USPN 10,279,333 are publications from the parent application (14/992,554).
	Other references listed on the 892 show similar compositions with overlapping ratios not as specific as the applied Smith reference. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767